ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Don Lewis on 05/04/2021.

Claims 1-6 have been cancelled.
Claims 7-9, 13 and 16-17 have been amended to:

7.	(Currently Amended) A method comprising:
	selecting a first operating mode, a second operating mode, or a third operating mode in response to a comparison of an engine load to a first threshold and a second threshold, the second threshold being larger than the first threshold;
	activating only a first cylinder group comprising a first compression ratio during the first operating mode;
	activating both the first cylinder group comprising the first compression ratio and a second cylinder group comprising a second compression ratio during the second operating mode, the second operating mode further comprising flowing exhaust gas from at least one cylinder of the first cylinder group to at least one cylinder of the second cylinder group, such that the and directly to the second cylinder group; and
	activating only the second cylinder group comprising the second compression ratio during the third operating mode.

8.	(Currently Amended) The method of claim 7, wherein the first operating mode is selected in response to the engine load being less than or equal to the first threshold, wherein the first operating mode comprises delivering fuel to the at least one cylinder of the first cylinder group via a fuel injector arranged in an intake port or an intake passage corresponding to the at least one cylinder of the first cylinder group, and where the second cylinder group is deactivated during the first operating mode.

9.	(Currently Amended) The method of claim 7, wherein the third operating mode is selected in response to the engine load being greater than the first threshold and less than or equal to the second threshold, and where the third operating mode comprises delivering fuel to the at least one cylinder of the second cylinder group via a fuel injector positioned to inject fuel directly into the at least one cylinder of the second cylinder group, and where the first cylinder group is deactivated during the third operating mode.

13.	(Currently Amended) A system comprising:
	an engine comprising a plurality of cylinders including a first cylinder, a second cylinder, a third cylinder, and a fourth cylinder, the first and fourth cylinders respectively arranged outside of the second and third cylinders, the plurality of cylinders further comprising a first cylinder group comprising the first and fourth cylinders and a second 
	the first cylinder group comprises fuel injectors positioned to inject fuel into an intake passage coupled to the first and fourth cylinders, and fuel directly into the second and third cylinders; and
	a controller with computer-readable instructions stored on non-transitory memory that when executed enable the controller to:
	activate only the first cylinder group and deactivate all cylinders of the second cylinder group in response to an engine load being less than or equal to a first threshold during a first mode;
	activate each of the first and second cylinder groups in response to the engine load being greater than a second threshold during a second mode, wherein the second mode further comprises flowing compressed gas from the first cylinder group, through flow transfer ducts, and to the second cylinder group; and
	activate only the second cylinder group and deactivate all cylinders of the first cylinder group in response to the engine load being greater than the first threshold and less than or equal to the 
	

16.	(Currently Amended) The system of claim 13, wherein the controller comprises instructions that enable the controller to stop into the second cylinder group in response to the engine load being less than or equal to the first threshold.

17.	(Currently Amended) The system of claim 13, wherein the controller comprises instructions that enable the controller to stop into the first cylinder group in response to the engine load being greater than the first threshold and less than or equal to the second threshold. 

Reasons for Allowance
Claims 7-10 and 12-18 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination set forth in the independent claims. In particular the prior art does not teach the controller programming/method corresponding to the controller programming (e.g., the second operating mode/flow transfer ducts/etc.) in combination with the other claim limitations.
The closest prior art of record is that of US 20130276749 (Springer), such that Springer teaches comparable controller programming that enables first, second, and third operating modes in response to a comparison of an engine load to multiple engine load thresholds. However, the second operating mode per Springer does not further 
The closest prior art of record concerning multiple cylinder groupings having different respective compression ratios and a flow transfer duct disposed therebetween is that of DE 2337509 (Happel), however, the flow transfer duct is used in a completely different manner of operation than that of the claimed invention, and similarly, it would not be reasonable to suggest implementing (or modifying) the flow transfer duct(s) per Happel into the system/method per Springer as this would clearly go against the principles of operation of the prior art invention(s) per Springer [e.g., such implementation and/or modification would have a substantial impact on the intended functionality of the exhaust gas (or second operating mode) in the internal combustion engine system (e.g., directing exhaust gas from the first cylinder group to the second cylinder group per Springer would have a substantial impact on at least the intended functionality of the second cylinder group (or second operating mode), and consequently the overall internal combustion system)].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747